DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 11/09/2022 and Applicant’s request for reconsideration of application 16/847769 filed 11/09/2022.
Claims 1-20 have been examined with this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of for providing additional renewable capacity credits without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and 11 and all claims which depend from it are directed toward a method. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “computer-implemented method, comprising: 	determining a per unit allocation of renewable energy based on an energy capacity of a renewable energy source and a desired number of units; 	using a computer-implemented block-chain distributed ledger system to associate each unit of renewable energy to a record on the block-chain  distributed ledger, wherein a particular record on the block-chain distributed ledger identifies a particular unit of renewable energy associated with the renewable energy source and identifies an owner associated with the particular unit of renewable energy; 	authenticating and validating the particular record on the block-chain distributed ledger based on a verification service: 	updating the particular record on the block-chain distributed ledger based on a series of transfers associated with the particular unit of renewable energy; 	receiving a status update query from a current owner associated with the particular unit of renewable energy as represented on the particular record on block-chain distributed leger; and 	determining a status of the particular unit of renewable energy and an operating status of renewable energy source based on queries that are  executed based on an identification of the particular unit of renewable energy associated with the particular record and an identification of the  renewable energy source associated with the particular record, the status including a bound status and an unbound status, wherein the status of the  particular unit of renewable energy and the status of the particular renewable energy source are communicated over a data network in response on the status update query, wherein, based on a determination of  the unbound status of the particular unit of renewable energy, the particular record associated with the particular unit of renewable energy is sent to an unbound marketplace, wherein, based on a determination of the bound status of the particular unit of renewable energy, the particular record associated with the particular unit of renewable energy is sent to a renewable energy off-market and an energy unit application is updated based on the bound status determination”. 

Claim 11 comprises inter alia the functions or steps of “computer-implemented method, comprising:  	determining an energy capacity of a renewable energy source; 	converting the energy capacity of the renewable energy source into one or more units of renewable energy; and 	using a computer-implemented block-chain distributed ledger system to associate each unit of renewable energy to a particular record on the blockchain distributed ledger: 	determining a status of the particular unit of renewable energy, the status including a bound status and an unbound status; 	wherein, based on a determination of the unbound status of the particular unit of renewable energy, the particular record associated with the particular unit of renewable energy is sent to an unbound marketplace; 	wherein, based on a determination of the bound status of the particular unit of renewable energy, the particular record associated with the particular unit of renewable energy is sent to a renewable energy off-market and an energy unit application is updated based on the bound status determination; and 	providing the units of renewable energy to offset energy consumption for a particular energy-consuming device, location, or process”.

Those claim limits in bold are identified as claim limits directed toward the abstract idea, while those that are un-bolded are identified as additional elements. The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Providing additional renewable capacity credits claim to determine an impact that resulted from non-compliance (e.g., the opportunity cost that was lost due to the use of non-preferred service providers) is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing (as a block-chain distributed ledger), and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor (computer), memory (computer), a network, and authenticating and validating (such as the Green-e® service provided by the Center for Resource Solutions). However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0016] “Block-chain technology 30 may also be used in connection with a verification service, such as the Green-e® service provided by the Center for Resource Solutions, in order to authenticate and validate ARCCs 20 placed into the market …” [0099-0102]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2-10 and 12-20, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. Regarding applicant’s argument that “at least one processor” is not recited, the examiner argues that it is inferred by the use of a computer which have processors. Regarding applicant’s directed toward “the limitation of authenticating and validating the particular record on the block-chain distributed ledger based on a verification service”, this merely applies known technology (Green-e® service provided by the Center for Resource Solutions) to the abstract idea of the claims. There is no improvement to authenticating or validating a block-chain distributed ledger. 
Regarding applicant’s arguments directed toward “a status of the particular units of renewable energy includes a bound status and an unbound status”, these claims recite limitations merely further define the abstract idea. Regarding applicant’s arguments (page 9) that the “amendments constitute an improvement to the functioning of the technical field of the creation, tracking and assignment of environmental credits”, the examiner disagrees. Any purported improvements to creation, tracking and assignment of environmental credits is merely due to applying the abstract idea to known technological environments (block-chain distributed ledgers,  Green-e® services, a computer, …) as tools for implementation. There is no claimed or disclosed improvements to any of the underlying technological environments upon which the abstract idea operates. With regard to applicant's argument that the claims are not directed toward a "fundamental economic practice", it is clear from the Interim Guidance on Patent Subject Matter Eligibility that the addition of abstract claim limits, even if novel, to an abstract idea (a fundamental economic practice) does not make the abstract idea any less abstract and therefore, are still rendered patent ineligible. In the decisions Ultramercial, LLC v. Hulu, LLC and WildTangent, 112 USPQ2d 1750 (Fed. Cir. 2014), Content Extraction and Transmission, LLC vs. Wells Fargo Bank (Fed. Cir. 2014) and Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), no prior art was applied as evidence that claims in question were directed to abstract ideas. However, much like these decisions, the Examiner has identified abstract ideas herein by correlating the claimed invention to examples of other inventions identified by the courts as being abstract ideas.  As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-B submitted 11/17/202 used as prior art and in the conclusion section in the office action submitted 11/17/202.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                                                                                                                                                                      
11/30/2022